

Exhibit 10.19
[a1019retirementagreem_image1.jpg]


July 6, 2012
Re:    Confidential Retirement Agreement
Dear Vin,
I am writing to confirm the terms of your separation from employment with
Xilinx, Inc. as a result of your retirement (the “Company”). This letter, upon
your signature, will constitute the entire and final agreement between you and
the Company concerning the terms of your separation from employment and offers
you the retirement package that we discussed in exchange for a release of claims
(the “Retirement Agreement”). You may sign this Retirement Agreement only after
your employment ends.
1.Separation Date: Your employment with the Company will terminate on July 15,
2012 (the “Separation Date”).
2.    Payment of Final Wage: The Company will provide you your final pay that
will include all wages earned through the Separation Date, including unused
accrued vacation, all subject to appropriate tax withholding. You will be
reimbursed for all outstanding business expenses according to the usual Company
procedures. You will be reimbursed for any amount you have contributed to your
Employee Stock Purchase Plan account, if applicable. You will be provided with
the payments described in this section 2 whether or not you sign this Retirement
Agreement.
3.    Health Benefits: Your medical, dental and vision coverage will continue
through July 31, 2012. If you desire to continue medical, dental and vision
coverage, you may elect coverage as provided under the applicable provisions of
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
Company’s group health plan subject to the requirements of COBRA. Further
information regarding COBRA coverage will be sent to you in a separate letter
via US mail following your Separation Date.
4.    Equity Awards: Vesting on all options and restricted stock units held by
you will cease as of the Separation Date. Any restricted stock units that are
unvested as of your Separation Date will be cancelled. You have seven (7) months
after your Separation Date in which to exercise vested stock options. You may
determine how many vested shares subject to outstanding stock options you will
hold as of the Separation Date and confirm the exercise period for such options
by accessing your equity account at http://eac.schwab.com. It is your
responsibility to determine the number of days you have after the Separation
Date to exercise your outstanding stock options. If you fail to exercise within
the specified time period, the options will expire and no longer be exercisable.
5.    Retirement Package: The Company agrees to provide you with the following
payments and benefits (“Retirement Package”) to which you are not otherwise
entitled. You acknowledge and agree that this Retirement Package constitutes
adequate legal consideration for the promises and representations made by you in
this Retirement Agreement.
5.1    Retirement Payment: The Company agrees to provide you with a retirement
payment of $277,500, which is equal to nine (9) months of your current base
salary, less all appropriate

 

--------------------------------------------------------------------------------



federal and state income and employment taxes (“Retirement Payment”). This
Retirement Payment will be provided to you on a date no later than thirty (30)
days following the Effective Date (as that term is defined in section 9.2
below).
5.2    Continuation of Group Health Benefits: The Company will pay the premiums
required to continue your health care coverage for thirteen (13) months,
beginning August 2012 through August 31, 2013, under the applicable provisions
of COBRA, provided that you elect to continue and remain eligible for these
benefits under COBRA, and do not obtain health coverage through another
employer/entity during this period. COBRA coverage is not automatic; you must
timely elect it. The Company cannot make the COBRA election for you. Please
carefully review the COBRA information that will be sent to you via US mail.
6.    General Release: You unconditionally, irrevocably and absolutely release
and discharge the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other affiliated entities of the
Company, past and present, as well as the Company’s employees, officers,
directors, agents, successors and assigns (collectively, “Released Parties”),
from all claims related in any way to the transactions or occurrences between
them to date, to the fullest extent permitted by law, including, but not limited
to, your employment with the Company, the termination of your employment, and
all other losses, liabilities, claims, charges, demands and causes of action,
known or unknown, suspected or unsuspected, arising directly or indirectly out
of or in any way connected with your employment with the Company. This release
is intended to have the broadest possible application and includes, but is not
limited to, any claims of tortious or other wrongful termination, constructive
discharge, harassment, discrimination or retaliation (on any basis, including,
but not limited to age, sex, sexual orientation, national origin, race,
religion, disability, or medical condition), invasion of privacy, defamation,
slander, libel, intentional or negligent infliction of emotional distress,
breach of contract, breach of the implied covenant of good faith and fair
dealing, or any claims arising under the California Labor Code or the federal
Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964 and the
California Fair Employment and Housing Act, the Americans with Disabilities Act,
the Age Discrimination in Employment Act of 1967, as amended and all claims for
attorneys’ fees, costs and expenses. You expressly waive your right to recovery
of any type, including damages or reinstatement, in any administrative or court
action, whether state or federal, and whether brought by you or on your behalf,
related in any way to the matters released herein. However, this general release
is not intended to bar any claims that, by statute, may not be waived, such as
claims for workers’ compensation benefits, unemployment insurance benefits, and
any challenge to the validity of your release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement.
7.    California Civil Code Section 1542 Waiver: You expressly acknowledge and
agree that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
In addition, you hereby knowingly and voluntarily waive any protection that may
exist under any comparable or similar statutes and principles of common law or
any other state laws as it pertains to the enforcement of the releases provided
in this paragraph.
8.    Representation Concerning Filing of Legal Actions and Complaints: You
represent that, as of the date of this Retirement Agreement, you have not (i)
filed any lawsuits, charges, complaints, petitions,

2



--------------------------------------------------------------------------------



claims or other accusatory pleadings against the Company or any of the other
Released Parties in any court or with any governmental agency or (ii) complained
about or opposed any public safety or health issue involving the Company, or any
violation of any law or regulation by or at the Company including without
limitation with respect to government funds or contracts.
9.    Older Workers’ Benefit Protection Act: This Retirement Agreement is
intended to satisfy the requirements of the Older Workers’ Benefit Protection
Act, 29 U.S.C. sec. 626(f). You are advised, by this Retirement Agreement, to
consult with an attorney before executing this Retirement Agreement.
9.1    Acknowledgments/Time to Consider: You acknowledge and agree that (a) you
have read and understand the terms of this Retirement Agreement; (b) you have
been advised in writing to consult with an attorney before executing this
Retirement Agreement; (c) you have obtained and considered such legal counsel as
you deem necessary; (d) you have been given twenty-one (21) days to consider
whether or not to enter into this Retirement Agreement (although you may elect
not to use the full 21 day period at your option); and (e) by signing this
Retirement Agreement, you acknowledge that you do so freely, knowingly, and
voluntarily.
9.2    Revocation/Effective Date: This Retirement Agreement shall not become
effective or enforceable until the eighth day after you sign this Retirement
Agreement. In other words, you may revoke your acceptance of this Agreement
within seven (7) days after the date you sign it. Your revocation must be in
writing and received by 5:00 p.m. Pacific Time on the seventh day in order to be
effective. If you do not revoke acceptance within the seven (7) day period, your
acceptance of this Retirement Agreement shall become binding and enforceable on
the eighth day (“Effective Date”). The Retirement Package shall become due and
payable in accordance with section 5, provided this Retirement Agreement has not
been revoked.
9.3    Preserved Rights of Employee: This Retirement Agreement does not waive or
release any rights or claims that you may have under the Age Discrimination in
Employment Act that arise after the execution of this Retirement Agreement. In
addition, this Retirement Agreement does not prohibit you from challenging the
validity of this Retirement Agreement’s waiver and release of claims under the
Age Discrimination in Employment Act of 1967, as amended.
10.    Non-Disparagement: You agree that you will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of the Company or any of the other
Released Parties or in any way impede or interfere with the professional
relationships of the Company.
11.    Confidentiality and Return of Company Property: You understand and agree
that as a condition of receiving the Retirement Package in section 5, all
Company property must be returned to the Company on or before the Separation
Date. By signing this Retirement Agreement, you represent and warrant that you
will have returned to the Company on or before the Separation Date, all Company
property, data and information belonging to the Company and agree that you will
not use or disclose to others any confidential or proprietary information of the
Company or the Released Parties. You further agree to comply with the continuing
obligations regarding confidentiality set forth in the surviving provisions of
the Company’s Proprietary Information and Inventions Agreement. In addition, you
agree to keep the terms and conditions of this Retirement Agreement
confidential, except that you may discuss this Retirement Agreement with your
immediate family and attorney or accountant, if any, as needed, but in no event
should you discuss this Retirement Agreement or its terms with any current or
prospective employee of the Company.

3



--------------------------------------------------------------------------------



12.    Non-Solicitation: You understand and agree that the Company’s customers
and information regarding the Company’s customers and prospective customers are
proprietary and constitute trade secrets. You agree that following the
Separation Date you will not, directly or indirectly, separately or in
association with others, use Company proprietary information or trade secrets to
interfere with, impair, disrupt or damage the Company’s relationship with any of
its customers or prospective customers. You further agree that for a period of
one (1) year following the Separation Date, you will not directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage the Company’s relationship with any of its employees.
13.    No Admissions: By entering into this Retirement Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Retirement
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.
14.    Full Defense: This Retirement Agreement may be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be prosecuted, instituted or attempted
by you in breach hereof.
15.    Severability: In the event any provision of this Retirement Agreement
shall be found unenforceable, the unenforceable provision shall be deemed
deleted and the validity and enforceability of the remaining provisions shall
not be affected thereby.
16.    Applicable Law: The validity, interpretation and performance of this
Retirement Agreement shall be construed and interpreted according to the laws of
the State of California, without regard to its conflict of law principles.
17.    Entire Agreement; Modification: This Retirement Agreement, including the
surviving provisions of your Proprietary Information and Inventions Agreement
previously executed by you and the Company and incorporated herein by reference,
is intended to be the entire agreement between the parties and supersedes and
cancels any and all other and prior agreements, written or oral, between the
parties regarding this subject matter. This Retirement Agreement may be amended
only by a written instrument executed by all parties hereto.
18.    Accepting this Retirement Agreement: To accept this Retirement Agreement,
please date and sign as indicated below by August 15, 2012, and return it to
Marilyn Stiborek Meyer at 2100 Logic Drive, San Jose, CA 95124. If the Company
does not receive an executed copy of this Retirement Agreement by the close of
business on August 15, 2012, the offer of the Retirement Package outlined in
section 5 above shall expire.

4



--------------------------------------------------------------------------------





We wish you the best in your future endeavors and thank you for your
contributions to the Company.
Sincerely,
/s/ Marilyn Stiborek Meyer
Marilyn Stiborek Meyer
Corporate Vice President
Worldwide Human Resources


AGREEMENT OF VINCENT RATFORD:




By signing below, I acknowledge that I have had the opportunity to review this
Retirement Agreement carefully, I understand each and every term contained in
this Retirement Agreement and I voluntarily agree to them.




Dated: July 16, 2012        By: /s/Vincent Ratford
VINCENT RATFORD
 

5

